[giejv1wndxf4000001.jpg]

Exhibit 10.14

Mr. Vincent Brigidi

Re:Revisions to Employment Terms

Dear Vincent:

This letter (hereinafter, the “Amendment”) amends your offer letter dated
September 30, 2014 (hereinafter, the “Offer Letter”).

The following paragraph is added immediately following the second-to-last
paragraph of the Offer Letter (which describes your employment with the Company
as “at will”):

•

Severance:  In the event your employment is terminated by the Company without
Cause, as defined below, or if you terminate your employment with the Company
for Good Reason, also as defined below, in each case, subject to your execution
(and, if applicable, non-revocation) of an agreement releasing all claims
against the Company containing standard terms acceptable to the Company, the
Company will pay your base salary (as of the date of termination) and pay the
premium required for you to continue group health insurance coverage under the
Company's plans pursuant to COBRA (at the coverage level selected by you as of
the open enrollment period immediately preceding your last day of employment
with the Company), each for the 12-month period immediately following your last
day of employment with the Company.

 

•

“Good Reason” means a change in authority, duties, responsibilities, reporting
lines, or other action by the Company resulting in a material diminution of, or
material alteration to, your position, which remains unremedied for the period
of 30 consecutive days after you provide written notice to the Company's Chief
Executive Officer of the conditions you contend amount or give rise to Good
Reason.  The Company requests, as a matter of professional courtesy, that you
provide three months' advance notice of any voluntary resignation of employment.

 

•

“Cause” means:  (1) your being charged with a felony or misdemeanor criminal
offense, other than a misdemeanor traffic offense; (2) your engagement in any
act involving gross misconduct or dishonesty that is materially injurious to
Company or any of its affiliates; (3) your willful and continued breach of, or
failure substantially to perform under or comply with, any of the material terms
and covenants of any written agreement with the Company or any of its
affiliates; (4) your willful and continued breach of, or refusal or failure
substantially to perform under, any policy or reasonable performance goals set
by the Company or its affiliates with respect to your job duties or
responsibilities, the operation of Company's or its affiliates' business and
affairs, or the management of Company's or its affiliates' employees; or (5) you
commit or have committed (or are reasonably believed by the Company to have
committed) a breach of any laws or regulations which may affect or relate to the
conduct of the Company's or its affiliates' business; provided, however, that
with respect to (3) and (4) above, you will be provided notice of any misconduct
and/or breach constituting Cause and given reasonable opportunity (not to exceed
30 consecutive days) to cure the misconduct and/or breach (unless such
misconduct and/or breach is determined by the Company not to be susceptible to
cure, in which case termination shall be deemed to be immediate), and provided
further that such thirty (30) consecutive day cure period shall only be
available for the first such misconduct and/or breach of the same or
substantially similar type and subsequent misconduct and/or breach of the same
or substantially similar type shall constitute Cause without regard to your
subsequent cure of same.

1150 North Alma School Road, Mesa, Arizona 85201     ●     TEL 480.443.7000
      ●       www.atsol.com

--------------------------------------------------------------------------------

[giejv1wndxf4000002.jpg]

Letter to

Date

Page 2

 

This Amendment supersedes any prior understanding, written or oral, between you
and the Company respecting the subject matter contained herein.  To the extent
the provisions of this Amendment may conflict with your Offer Letter, the
provisions of this Amendment shall control.

Please sign below to document your agreement to this Amendment.

 

Sincerely,

 

 

 

 

 

 

 

/s/ David M. Roberts

 

 

 

 

 

 

 

David M. Roberts

 

 

 

President & Chief Operating Officer

 

 

 

American Traffic Solutions, Inc.

 

 

 

 

 

 

 

/s/ Vincent Brigidi

 

2/29/16

 

Vincent Brigidi

 

Date

 

 

 